   Case 1:21-cv-01009-JLV Document 7 Filed 04/12/21 Page 1 of 4 PageID #: 19



                        UNITED STATES DISTRICT COURT


                           DISTRICT OF SOUTH DAKOTA


                               NORTHERN DIVISION



 MATTHEW KURTENBACH,                                     CIV. 21-01009-JLV


                            Plaintiff,

               vs.                           ORDER GRANTING PLAINTIFF LEAVE
                                              TO PROCEED IN FORMA PAUPERIS
 CODINGTON COUNTY, a political                AND DIRECTING SERVICE OF THE
 subdivision of the State of South                       COMPLAINT
 Dakota; REBECCA MORLOCK-
 REEVES, Codington County State's
 Attorney in her individual and official
 capacity; REBECCA JUND, Assistant
 Codington County State's Attorney in
 her individual and official capacity;
 BRAD HOWELL, Codington County
 Sheriff in his individual and official
capacity; and CARMEN MEANS, Circuit
Judge, Third Judicial Circuit of South
Dakota in her official capacity,

                           Defendants.



         On March 23, 2021, plaintiff Matthew Kurtenbach, filed a pro se lawsuit

under 42 U.S.C. § 1983. (Docket 1). At the time of filing this action, Mr.

Kurtenbach was confined at Yellow Medicine County jail in Granite Falls,

Minnesota. (Docket 1-1). He is now confined at a correctional facility in St.

Cloud, Minnesota. (Docket 6). Mr. Kurtenbach moves to proceed informa

pauperis and provided a copy of his prisoner trust account report. (Dockets 2

8b 3).
   Case 1:21-cv-01009-JLV Document 7 Filed 04/12/21 Page 2 of 4 PageID #: 20




      The Prison Litigation Reform Act, 28 U.S.C. § 1915, requires prisoners to

make an initial partial filing fee payment when possible. Determination of the

partial filing fee is calculated according to 28 U.S.C. § 1915(b)(1), which

requires a payment of 20 percent of the greater of:

      (A)    the average monthly deposits to the prisoner's account;

             or



      (B)    the average monthly balance in the prisoner's account
             for the 6-month period immediately preceding the filing
             of the complaint or notice of appeal.

      In support of his motion, plaintiff provided a copy of his prisoner trust

account report signed by an authorized prison officer. (Docket 3). The report

shows an average monthly deposit for the past six months of $0.17, an average

monthly balance for the past six months of $0.17, and a current balance of

$0.00.      In light of this information, the court finds plaintiff is not required

to make an initial partial filing fee.

      Under 28 U.S.C. § 1915A, the court must review a prisoner complaint

and identify cognizable claims or dismiss the complaint if it is frivolous,

malicious, or fails to state a claim upon which relief may be granted. This

screening process "applies to all civil complaints filed by [a] prisoner[],

regardless of pajmient of[the] filing fee." Lewis v. Estes. 242 F.3d 375 at *1

(8th Cir. 2000)(unpublished)(citing Carr v. Dvorin. 171 F.Sd 115, 116(2d Cir.

1999). "[A] complaint, containing as it does both factual allegations and legal

conclusions, is frivolous where it lacks an arguable basis either in law or in

fact. ...§ 1915(d)'s term Trivolous,' when applied to a complaint, embraces not
   Case 1:21-cv-01009-JLV Document 7 Filed 04/12/21 Page 3 of 4 PageID #: 21



only the inarguable legal conclusion, but also the fanciful factual allegation."

Neitzke v. Williams. 490 U.S. 319, 325 (1989).

      Mr. Kurtenbach claims the defendants violated his Sixth Amendment

right to a speedy trial and seeks injunctive and declaratory relief as well as

money damages. (Docket 1 at pp. 2-5). In Kurtenbach v. Howell. the court

found Mr. Kurtenbach's "Sixth Amendment rights to speedy trials ha[ve] been

violated" in his state criminal cases, 14CRI19-000559 and 14CRI20-000543.

Kurtenbach v. Howell. No. CV-20-1023, 2020 WL 7695578, at *6 (D.S.D. Dec.

28, 2020). The court concludes Mr. Kurtenbach's complaint does not appear to

be either frivolous or fail to state a claim upon which relief may be granted.

Whether the complaint has merit is a question which cannot be resolved until

after defendants file an answer or some other responsive pleading.

                                     ORDER


      Accordingly, it is

      ORDERED that plaintiffs motion for leave to proceed informa pauperis

(Docket 2) is granted.

      IT IS FURTHER ORDERED that, upon receipt of the completed summons

and USM-285 form for each defendant, the Clerk of Court will issue a

summons. If the completed summons and USM-285 form are not submitted as

directed, the complaint may be dismissed. The United States Marshal shall

serve the completed summons with a copy of the complaint and this order

upon the defendants. The United States will advance the costs of service.

      IT IS FURTHER ORDERED that defendants shall serve and file an

answer or responsive pleading to the complaint, together with a legal brief or
  Case 1:21-cv-01009-JLV Document 7 Filed 04/12/21 Page 4 of 4 PageID #: 22




memorandum in support, on or before twenty-one (21) days following the date

of service.


      IT IS FURTHER ORDERED that the institution having custody of plaintiff

is hereby directed that, whenever the amount in his trust account exceeds $10,

monthly payments that equal 20 percent of the funds credited to the account

the preceding month shall be forwarded to the United States District Court

Clerk's Office pursuant to 28 U.S.C. § 1915(b)(2) until the filing fee of $350 is

paid in full.

      Dated April 12, 2021.

                                BY THE COURT:


                                Isl leffreyL, "Uiken
                               JEFFREY L. VIKEN
                                UNITED STATES DISTRICT JUDGE
